 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                UNITED STATES DISTRICT COURT
11
                                         EASTERN DISTRICT OF CALIFORNIA
12

13        HUSSEIN ALI,                                               Case No. 1:19-cv-00450-AWI-SKO
14                              Plaintiff,
                                                                     ORDER TO SHOW CAUSE WHY CASE
15                 v.                                                SHOULD NOT BE DISMISSED FOR
                                                                     FAILURE TO PROSECUTE AND
16                                                                   FAILURE TO OBEY COURT ORDERS
          EXPERIAN INFORMATION SOLUTIONS,
17
          INC.,
18
                         Defendant.
19        _____________________________________/

20
                On March 5, 2019, Plaintiff Hussein Ali, proceeding pro se, filed a complaint against
21
         Defendants Trans Union, LLC1 and Experian Information Solutions, Inc., in Fresno County
22
         Superior Court. (Doc. 1-1.) On April 5, 2019, Defendant Experian removed the case to this court.
23
         (Doc. 1.)
24

25              The Court set a Mandatory Scheduling Conference for June 27, 2019, and ordered the parties

26       to file a Joint Scheduling Report by June 20, 2019. (Doc. 2.)

27

28   1
         Trans Union was dismissed as a defendant on May 7, 2019, pursuant to the parties’ stipulation. (Docs. 6, 7.)
 1         On June 27, 2019, Plaintiff failed to appear at the scheduling conference. (Doc. 11.) Thus,
 2   the Court continued the scheduling conference to August 8, 2019, and directed the parties to file an
 3   updated joint scheduling report by August 1, 2019. (Id.) The Court also warned Plaintiff: “The
 4   Court ADMONISHES Plaintiff that if he fails to appear without good cause at the scheduling
 5   conference on August 8, 2019, the Court will recommend to the assigned district judge that
 6   Plaintiff’s complaint be dismissed for failure to prosecute and failure to comply with a court
 7   order.” (Id.) (emphasis in original). On August 8, 2019, Plaintiff failed to appear at the Mandatory
 8   Scheduling Conference. (See Doc. 14.)
 9
           The Local Rules, corresponding with Fed. R. Civ. P. 11, provide, “[f]ailure of counsel or of
10
     a party to comply with … any order of the Court may be grounds for the imposition by the Court
11
     of any and all sanctions … within the inherent power of the Court.” E.D. Cal. L.R. 110; see also
12
     E.D. Cal. L.R. 183(a). “District courts have inherent power to control their dockets,” and in
13
     exercising that power, a court may impose sanctions, including dismissal of an action. Thompson
14
     v. Housing Authority of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an
15
     action, with prejudice, based on a party’s failure to prosecute an action or failure to obey a court
16
     order, or failure to comply with local rules. See, e.g., Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61
17
     (9th Cir. 1992) (dismissal for failure to comply with an order requiring amendment of complaint);
18
     Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply
19
     with a court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for
20
     failure to prosecute and to comply with local rules).
21

22         Accordingly, due to Plaintiff’s pattern of disregard for the Court’s orders in this case, and

23   his failure to appear at the June 27, 2019, and the August 8, 2019, scheduling conference dates,

24   Plaintiff is ORDERED to show cause, in writing, within fourteen (14) days of the date of

25   service of this Order, why a recommendation should not issue for Plaintiff’s complaint to be

26   dismissed for failure to prosecute and failure to comply with court orders.

27

28 IT IS SO ORDERED.

                                                      2
 1
     Dated:   August 8, 2019         /s/   Sheila K. Oberto     .
 2                             UNITED STATES MAGISTRATE JUDGE
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                               3
